Citation Nr: 0918133	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-03 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1970.  His service awards included the Purple Heart 
and the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Togus 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Augusta, Maine.  The case has since been 
transferred to the Detroit, Michigan VARO.

The Appellant failed to appear at a scheduled Travel Board 
hearing in July 2008.  The case was subsequently forwarded to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Appellant in developing evidence pertinent to her claim for 
service connection for the cause of the Veteran's death.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  

In the instant case, the Veteran's death certificate 
indicates that he died on December [redacted], 2004, and that the 
immediate cause of the Veteran's death was a rupture of the 
myocardium due to coronary artery disease with hypertension 
being a significant factor contributing to death but not 
resulting in the underlying cause.

The Appellant and her representative contend that 
posttraumatic stress disorder (PTSD) aggravated the Veteran's 
hypertension and thereby contributed to the Veteran's death.  
The Appellant also claims that as the Veteran was involved in 
combat in Vietnam his PTSD is linked to his active service.  
The Appellant's representative argued in the February 2009 
Informal Hearing Presentation that several studies and 
articles indicate that PTSD can result in increased anxiety 
which can elevate blood pressure.  Finally, the Appellant's 
representative cites to the Federal Register acknowledging 
the relationship between psychological stress and heart 
disease and stroke.  

Service treatment reports are absent of any findings of high 
blood pressure, hypertension or related conditions.  These 
records are also absent of any findings of a psychological 
disorder in service.  

Private medical records from May 1989 to November 2004 
reflect the Veteran was initially diagnosed with labile 
hypertension in June 1992 and was subsequently diagnosed with 
borderline hypertension until September 1993, at which time 
he was initially diagnosed with hypertension and received 
continual treatment for such.  These records also indicate 
the Veteran was treated for and diagnosed with coronary 
artery disease and depression, by history.  

Treatment records from the Albany Vet Center noted that the 
Veteran displayed PTSD symtpomatology in December 1994.

In a March 2005 letter, the Veteran's private physician 
reported that he treated the Veteran from 1988 until his 
death in December 2004.  The physician stated that during 
this time he treated the Veteran for high blood pressure and 
anxiety attacks and that he was also aware that the Veteran 
was being treated for PTSD.  In addition, the physician noted 
that he started the Veteran on medication in December 1996 
for his anxiety.  Finally, the physician opined that the 
Veteran's death was most certainly the result of his coronary 
artery disease, hypertension and, in part, may have been 
related to his PTSD.  

The Board acknowledges that while the record is absent of a 
medical diagnosis of PTSD, the objective evidence of record 
does reflect that the Veteran had participated in combat in 
Vietnam, he sought therapy for PTSD symtpomatology in 
December 1994 and his private physician reported that he was 
being treated for PTSD.  Moreover, as the Veteran's 
representative cites to several studies, articles and the 
Federal Register indicating a relationship between PTSD and 
hypertension, the Board finds that such treatise information 
would be relevant in the instant case.  Therefore the RO/AMC 
should attempt to obtain this treatise information referred 
to by the Appellant's representative.  If such information 
can be ascertained and associated with the claims file, the 
case should then be referred to an appropriate VA examiner to 
determine whether the Veteran, in fact, had a medical 
diagnosis of PTSD prior to his death and whether PTSD 
contributed to the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
Appellant and her representative and 
attempt to obtain the treatise information 
indicating a relationship between PTSD and 
hypertension, including the studies, 
articles and Federal Register information 
cited in the February 2009 Informal 
Hearing Presentation.

2.  If such treatise information can be 
obtained, the RO/AMC should then have an 
appropriate VA specialist review the claims 
folder and provide the following opinions:  

(a)	Specifically, the examiner should 
indicate whether the Veteran suffered 
from PTSD due to his in-service combat.  
A specific stressor should be 
identified.  The examiner should discuss 
the objective findings in the testing 
which support or refute such diagnosis.  

(b)	If a diagnosis of PTSD is confirmed, 
the examiner should provide an opinion 
as to whether it is more likely, less 
likely, or at least as likely as not 
that that the Veteran's PTSD is related 
to his hypertension and whether it is 
more likely, less likely, or at least as 
likely as not that that the Veteran's 
PTSD contributed to the Veteran's death.  
(The term, "as likely as not," does not 
mean "within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in 
favor of the examiner's conclusion as it 
is to find against it.).  In addressing 
the questions, the examiner should 
discuss the treatise information 
relating PTSD to hypertension and the 
Veteran's death certificate.  A 
rationale for any opinions should be 
provided.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
